MEMORANDUM **
Lawrence Broadnax appeals pro se the district court’s dismissal without prejudice of his § 1983 challenge to California Penal Code § 667. Broadnax had sought class certification and a declaratory judgment that section 667 is unconstitutional.
A dismissal without prejudice is not a final order from which a party may appeal. WMX Techs., Inc. v. Miller, 104 F.3d 1133, 1136 (9th Cir.1997). There was no final judgment entered in the district court. We lack jurisdiction to hear this appeal.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.